Citation Nr: 1816335	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-25 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of injury to the left ankle and distal left leg with degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to October 1978. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in November 2015.  At that time, the matter was remanded to fulfill the Veteran's request for a hearing.  The Veteran was afforded a hearing in June 2016.  He appeared at a videoconference at the RO before the undersigned Veterans Law Judge, who presided over the hearing while sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims file. 

In October 2017, the Board remanded this case to obtain a new examination.  An examination was obtained in November 2017.  A supplemental statement of the case was issued in January 2018, and the case was returned to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's October 2017 remand were not substantially completed.  A Board remand confers on claimants, as a matter of law, the right to substantial compliance with the remand orders .  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

The October 2017 remand instructed the RO to obtain a new examination to evaluate the current nature and severity of the Veteran's left leg condition.  The examination obtained was not adequate for adjudicatory purposes.  Specifically, the examination report does not address the Veteran's flare-ups.  The examination report indicated that the Veteran reported that after using the stairs he would experience pain in his ankles; however, in the section of the examination report regarding flare-up, the examiner indicated the Veteran is not limited by flare-ups because he does not have flare-ups.  The Veteran's lay statements to the examiner contradict such a finding.  Further, the Veteran described flare-ups in his prior examination in September 2011 and his testimony in July 2016.  The claim must be remanded to obtain an adequate examination that accounts for these flare-ups. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left ankle and left distal leg disability.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the left ankle and left distal leg disability, the examiner should test for pain on both active and passive motion and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare ups) and, to the extent possible provide an assessment of the functional impairment on repeated use or during flare ups. 

If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The supporting rationale for all opinions expressed must be provided.

2.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

